                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------   x
In re:                                                         :       Chapter 7
                                                               :
         PARK PLACE DEVELOPMENT                                :       Case No. 21-10849 (CSS)
         PRIMARY, LLC, 1                                       :
                                                               :
                                    Alleged Debtor.            :       Re: Dkt. No. 35
------------------------------------------------------------   x

         OBJECTION OF THE PETITIONING CREDITORS TO MOTION OF
      LENDERS FOR ENTRY OF AN ORDER DISMISSING THE INVOLUNTARY
    PETITION PURSUANT TO SECTIONS 707 AND 305 OR, IN THE ALTERNATIVE,
               GRANTING RELIEF FROM THE AUTOMATIC STAY

         Permasteelisa North America Corp. (“PNA”), Construction Realty Safety Group Inc.

(“CR Safety”), Trade Off Plus, LLC (“Trade Off”), S&E Bridge & Scaffold LLC (“S&E”), and

Ismael Leyva Architect, P.C. (“ILA”, together with PNA, CR Safety, Trade Off and S&E, the

“Petitioning Creditors”), 2 by and through their attorneys, Venable LLP, respectfully submit this

Objection (the “Objection”) to the Motion for Entry of an Order Dismissing the Involuntary

Petition Pursuant to 11 U.S.C. 707(a) and 305(a) or, in the Alternative, Granting Relief from the

Automatic Stay Pursuant to 11 U.S.C. 362(d)(1), (2) [Dkt. No. 35] (the “Lenders’ Motion to

Dismiss”) filed by Malayan Banking Berhad, New York Branch (the “Administrative Agent”), as

Administrative Agent for Malayan Banking Berhad, London Branch, Intesa Sanpaolo S.P.A.,

New York Branch, Warba Bank K.S.C.P., and 45 Park Place Investments, LLC (collectively




1
 The last four digits of the Alleged Debtor’s U.S. tax identification number are 1708. The address of the Debtor’s
corporate headquarters is: 31 West 27th Street, 9th Floor, New York, NY 10001.
2
 Pursuant to the Notice of Withdrawal of Domani Inspection Services, Inc. As A Petitioning Creditor [Dkt. No. 60]
and the supporting Declaration of Adam Eisen attached thereto, Domani Inspection Services, Inc. withdrew as a
petitioning creditor.


                                                         1
with the Administrative Agent, the “Lenders”). In support of the Objection, the Petitioning

Creditors respectfully state as follows:

                                    PRELIMINARY STATEMENT 3

        First and foremost, the Lenders’ Motion to Dismiss is premature. As set forth in the

Petitioning Creditors’ Motion to Stay, applicable law makes clear that the Lenders lack standing

to contest the Involuntary Petition. The Lenders’ Motion to Dismiss may not be brought until

after the order for relief is entered, as it is well-settled law that only the alleged debtor has

standing to contest an involuntary petition. Accordingly, the Lenders’ Motion to Dismiss should

be rescheduled for hearing only after the Court has adjudicated the Debtor’s Motion to Dismiss

and an order for relief has been entered.

        Further, the Lenders’ Motion to Dismiss fails for much of the same reasons the Debtor’s

Motion to Dismiss fails—the Involuntary Petition was filed in good faith and serves a valid

bankruptcy purpose. The impetus, utility and propriety of the Involuntary Petition are set forth

in detail in the Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss and the

Supporting Declarations, which make clear, among other things, that there was a proper purpose

for filing of the Involuntary Petition; that this Court is the best forum to resolve the myriad of

issues and potential claims surrounding the Debtor’s stalled Project; and, contrary to the Debtor’s

protestations, that the Petitioning Creditors obtained no litigation or similar advantage by filing

the Involuntary Petition, which, if granted, will benefit all of the Debtor’s stakeholders, not just

those party to the Foreclosure Action.




3
 Capitalized terms not defined in the Preliminary Statement shall have the meanings ascribed to them in this
Objection.


                                                         2
       The Lenders’ lift stay request is premised on the alleged lack of equity the Debtor holds

in the Project and the Debtor’s inability to provide adequate protection, but the Lenders’

assumptions regarding the value of the Project and their claims related thereto, the validity,

amount and priority of their liens and claims, and that the Debtor has no assets other than its

interest in the Project are in dispute. It is entirely plausible that the Project is worth more than

the aggregated value of any and all valid liens and claims against it and/or that the Debtor can

provide adequate protection, if necessary, but discovery, including expert discovery and reports,

and an evidentiary hearing will be required to make those determinations. All of this will be

unnecessary to the extent this Court dismisses the Involuntary Petition and the lift stay request is

mooted. To avoid the potential substantial waste of resources, judicial economy and efficiency

necessitate that the Lenders’ lift stay request be stayed pending entry of the order for relief.

                                          BACKGROUND

       1.      On May 24, 2021, the Petitioning Creditors filed the involuntary petition for relief

under chapter 7 of the Bankruptcy Code [Dkt. No. 1] (the “Involuntary Petition”) against Park

Place Development Primary, LLC (the “Debtor”).

       2.      On July 6, 2021, the Debtor filed the Motion of the Alleged Debtor Pursuant to

Sections 303 and 305 of the Bankruptcy Code for Dismissal of, or Abstention from, the

Involuntary Bankruptcy Petition [Dkt. No. 31] (the “Debtor’s Motion to Dismiss”, together with

the Lenders’ Motion to Dismiss, the “Motions to Dismiss”). Pursuant to the Debtor’s Motion to

Dismiss, the Debtor seeks, inter alia, dismissal of the Involuntary Petition on a number of

grounds, including that the Petitioning Creditors are not qualified to file an involuntary petition

under section 303(b) of the Bankruptcy Code and that the Involuntary Petition was filed for an




                                                   3
improper purpose and in bad faith. To the extent the Court is not inclined to dismiss the

Involuntary Petition on those grounds, the Debtor also seeks abstention.

           3.       On July 8, 2021, the Lenders’ filed the Lenders’ Motion to Dismiss. By way of

the Lenders’ Motion to Dismiss, the Lenders also seek dismissal of the Involuntary Petition with

prejudice on the grounds that the Involuntary Petition was filed for an improper purpose and in

bad faith and, in the alternative, for abstention. To the extent the Court is not inclined to dismiss

the Involuntary Petition, the Lenders also seek relief from the automatic stay.

           4.       On July 22, 2021, the Petitioning Creditors filed the Motion for Entry of an Order

Staying the Lenders’ Motion to Dismiss [Dkt. No. 52] (the “Motion to Stay”), seeking a stay of

litigation and adjudication of the Lenders’ Motion to Dismiss until after the Court has considered

the Debtor’s Motion to Dismiss and entered an order for relief on the Involuntary Petition. 4

           5.       On July 22, 2021, the Debtor filed its Response and Limited Objection of the

Alleged Debtor to Lenders’ Motion to Dismiss [Dkt. No. 51] (the “Debtor’s Objection to

Lenders’ Motion to Dismiss”). While the Debtor joins in the Lenders’ ultimate requested relief

of dismissal of the Involuntary Petition based on bad faith and lack of a valid bankruptcy

purpose, the Debtor requests that the Involuntary Petition be dismissed without prejudice (as

opposed to with prejudice, as sought by the Lenders). The Debtor also contends that litigation of

the Lenders’ lift stay request should be stayed pending entry of the order for relief. The

Petitioning Creditors disagree that the Involuntary Petition should be dismissed for the reasons

set forth herein and in the Petitioning Creditors’ Objection to Debtor’s Motion to Dismiss, but

agree with the Debtor that the Lenders’ lift stay request is premature and that to the extent the

Court is inclined to dismiss the Involuntary Petition, such dismissal should be without prejudice.



4
    The arguments set forth in the Motion to Stay are incorporated herein by reference.

                                                            4
         6.       On August 4, 2021, at the Lenders’ request, the Court held a status conference on

the Motions to Dismiss and Motion to Stay, among other things.

         7.       Following the August 4th status conference, the Petitioning Creditors, Debtor and

Lenders entered into a stipulation (the “Stipulation”) pursuant to which (i) the deadline for the

Petitioning Creditors to object or otherwise respond to the Debtor’s Motion to Dismiss and the

Lenders’ Motion to Dismiss, including, without limitation, incorporating the relief requested in

the Motion to Stay, was set for September 9, 2021 at 4:00 p.m. (ET), and (ii) the deadline for the

Debtor and Lenders to reply thereto was set for September 20, 2021 at 4:00 p.m. (ET). The

Court approved the Stipulation by Order dated August 9, 2021 [Dkt. No. 62].

         8.       On August 11, 2021, the hearing on the Motions to Dismiss and Motion to Stay

was rescheduled for October 1, 2021 at 10:00 a.m. (ET). See Dkt. No. 64.

         9.       On September 9, 2021, the Petitioning Creditors’ filed their Objection to the

Motion of the Alleged Debtor Pursuant to Sections 303 and 505 of the Bankruptcy Code for

Dismissal of, or Abstention from, the Involuntary Bankruptcy Petition [Dkt. No. 65] (the

“Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss”), 5 together with the

following supplemental declarations in support thereof:

              •   Declaration of Jeffrey S. Sabin in Support of the Objection to the Debtor’s
                  Motion to Dismiss [Dkt. No. 66];

              •   Declaration of Ismael Leyva in Support of the Objection to the Debtor’s
                  Motion to Dismiss [Dkt. No. 67]; and

              •   Declaration of Thomas J. Garcia in Support of the Objection to the
                  Debtor’s Motion to Dismiss [Dkt. No. 68] (collectively, the “Supporting
                  Declarations”). 6

5
 Capitalized terms not defined herein shall have the meanings ascribed to them in the Petitioning Creditor’s
Objection to Debtor’s Motion to Dismiss.
6
 The factual allegations and arguments set forth in the Petitioning Creditors’ Objection to the Debtor’s Motion to
Dismiss and Supporting Declarations are incorporated herein by reference.

                                                         5
                            OBJECTION AND REASONS THEREFOR

   I.          The Lenders lack standing to contest Involuntary Petition.

         10.      The Petitioning Creditors’ arguments with respect to the Lenders’ lack of standing

to contest the Involuntary Petition are set forth in detail in the Motion to Stay and are

incorporated herein by reference.

         11.      In summary, applicable law makes clear that only the alleged debtor may

challenge an involuntary petition. Section 303(d) of the Bankruptcy Code allows the “debtor…

[to] file an answer to a[n] [involuntary] petition under this section.” 11 U.S.C. § 303(d)

(emphasis added). Rule 1011(a) of the Bankruptcy Rules provides that “[t]he debtor named in

an involuntary petition may contest the petition.” Fed. R. Bankr. P. 1011(a) (emphasis added).

If the alleged debtor fails to respond to the involuntary petition in accordance with Rule 1011,

then the Court “shall enter an order for the relief requested in the petition.” Id. at 1013(b). If the

alleged debtor contests the involuntary proceeding, as the Debtor has here, then a hearing on the

merits is held. Id. at 1013(a). As a non-petitioning creditor, the Lenders simply have no

standing to contest the Involuntary Petition. In re QDN, LLC, 363 F. App'x 873, 875 (3d Cir.

2010) (collecting cases); In re Taylor & Assocs., L.P., 191 B.R. 374, 381 (Bankr. E.D. Tenn.

1996).

         12.      To allow a creditor standing to seek dismissal of an involuntary petition pursuant

to sections 305(a) and 707(a) of the Bankruptcy Code during the gap period, as the Lenders have

here, would be in direct contravention of section 303(d) of the Bankruptcy Code and Rule

1011(a) of the Bankruptcy Rules, which provide that only the alleged debtor may contest an

involuntary petition. Indeed, “[t]he filing of an involuntary petition is an adversarial proceeding

between the filers and the debtor, which may contest the filing at a hearing.” QDN, 363 F.



                                                   6
App’x at 875 citing 11 U.S.C. § 303. “Congress chose to preclude creditors from opposing

involuntary petitions because such opposition invariably was to protect a preference or to gain

some unfair advantage at the expense of other creditors, contrary to the policy of providing

equitable distribution of assets among all creditors.” Id. citing In re Earl's Tire Serv., Inc., 6

B.R. 1019, 1022 (D. Del. 1980).

       13.     The Lenders cite solely to In re MacFarlane Webster Assocs., 121 B.R. 694

(Bankr. S.D.N.Y. 1990) and In re Jr. Food Mart, Inc., 234 B.R. 420 (Bankr. E.D. Ark. 1999) to

support their position that “while creditors may not contest the filing of an involuntary petition

under section 303, courts have held that a creditor can file a motion to dismiss pursuant to

sections 305(a) and 707(a).” A close read of these cases, however, confirms that a creditor’s

motion to dismiss for cause must be adjudicated only after entry of an order for relief.

       14.     In In re MacFarlane, the senior lender’s section 707(a) motion to dismiss that was

at issue was filed well after the alleged debtor failed to contest the involuntary petition and the

order for relief was entered. 121 B.R. 694, 700 (Bankr. S.D.N.Y. 1990). Whether a creditor had

standing to seek dismissal of an involuntary petition prior to entry of the order for relief (in

contravention of section 303(d) of the Bankruptcy Code and Rule 1011(a) of the Bankruptcy

Rules) was not at issue in the case. Nevertheless, the court recognized that that non-petitioning

creditors are precluded by the Bankruptcy Code from opposing an involuntary petition. Id.

Therefore, the only remedy for abuse by a petitioning creditor in an involuntary chapter 7 case is

a motion to dismiss for cause—even where the debtor has no interest in contesting the petition.

Id.; see Fed. R. Bankr. P. 1013(b) (failure of the alleged debtor to respond to the involuntary

petition requires the court to enter the order for relief). If a creditor cannot challenge an




                                                   7
involuntary petition (even when the alleged debtor fails to do so), then its motion to dismiss for

cause must come after entry of the order for relief.

          15.      In In re Food Mart, the alleged debtor, like in MacFarlane, failed to contest the

involuntary petition. 234 B.R. 420, 421 (Bankr. E.D. Ark. 1999). Instead, entities related to the

alleged debtor filed a responsive pleading that, in part, contained a motion to dismiss for cause

under section 707(a) or for abstention. Id. The court held that the respondents lacked standing

to object to the involuntary petition, entered the order for relief, and then ordered that “the

motions to dismiss or abstain… be set for [a later] hearing by separate order.” Id. at 421-422.

          16.      The only way to harmonize the well-settled law that only an alleged debtor may

contest an involuntary petition, on the one hand, with a creditor’s ability to seek dismissal

pursuant to sections 305(a) and 707(a), on the other hand, is that a creditor may only seek

dismissal after the order for relief is entered and the case proceeds as an involuntary proceeding.

See In re New Towne Dev., LLC, 404 B.R. 140, 143 (Bankr. M.D. La. 2009) (the court

considered the non-petitioning creditor’s renewed motion to dismiss involuntary chapter 11 after

the order for relief had been entered, which motion had been previously dismissed prior to the

order for relief being entered because the creditor lacked standing to contest the involuntary

petition).

          17.      Accordingly, the Lenders’ Motion to Dismiss is premature and the Court should

schedule it for hearing only after the order for relief is entered.

    II.         The Involuntary Petition was not filed in bad faith.

          18.      Pursuant to section 707(a), “[t]he court may dismiss a case under this chapter only

after notice and a hearing and only for cause….” 11 U.S.C. § 707(a). The Third Circuit has held

that the bankruptcy court may dismiss a petition for “cause” under section 707(a) if the petition



                                                    8
was not filed in good faith. Tamecki v. Frank (In re Tamecki), 229 F.3d 205, 207 (3d Cir. 2000);

Perlin v. Hitachi Cap. Am. Corp., 497 F.3d 364, 369 (3d Cir. 2007). In analyzing whether a

petition was filed in good faith, “courts should assess the debtor’s good faith on an ‘ad hoc

basis,’ considering the ‘honest intention’ of the debtor and ‘whether the debtor has abused the

provisions, purpose, or spirit of bankruptcy law.’” Perlin, 497 F.3d at 372 citing In re Tamecki,

229 F.3d at 207. An assessment of a petitioner’s good faith requires consideration of all the facts

and circumstances surrounding the petitioner’s filing for bankruptcy. Id.

       19.     The Lenders argue that the Involuntary Petition serves no valid purpose because

its goal is “to obtain the benefit of the automatic stay to avoid responding to the Lender’s Motion

for Summary Judgment and further delay the state-law foreclosure process[,]” not to preserve

value or maximize distributions to the Debtor’s creditors. Lenders’ Mot. to Dismiss at pp 10-12.

Nothing could be further from the truth.

       20.     The impetus, utility and propriety of the Involuntary Petition are set forth in detail

in the Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss and Supporting

Declarations, which make clear (i) that there was a proper purpose for the filing of the

Involuntary Petition, including, but not limited to, (x) preserving the Debtor’s assets, including

the unfinished Project, which has sat naked to the elements for almost two years, and claims

against third parties, including the Lenders, (y) providing an opportunity to market and sell the

stalled Project in an expeditious manner, free and clear of lien disputes plaguing the Project, and

(z) giving a chapter 7 trustee the opportunity to investigate and prosecute claims, including (1)

claims arising from the numerous documentary inconsistencies and/or public misrepresentations

made by the Debtor and its affiliates in connection with the Project, and (2) claims against the




                                                 9
Lenders, 7 all in order to maximize the value of the Debtor’s assets for the benefit of all creditors,

not just those involved in the Foreclosure Action; (ii) that the Petitioning Creditors gained no

litigation or similar advantage by the filing of the Involuntary Petition; and (iii) that this Court is

the best forum to resolve the myriad of issues surrounding the Project. Instead of repeating all

the factual allegations and arguments set forth in the Petitioning Creditors’ Objection to the

Debtor’s Motion to Dismiss and Supporting Declarations, the Petitioning Creditors incorporate

the same herein by reference.

            21.       Both cases cited by the Lenders to support their position that the Involuntary

Petition serves no valid bankruptcy purpose, In re GVS Portfolio I B, LLC, 2021 Bankr. LEXIS

1513 (June 4, 2021) and In re Forever Green Ath. Fields, Inc., 500 B.R. 413 (Bankr. E.D. Pa.

2013), are readily distinguishable.

            22.       In GVS, this Court dismissed the debtor’s voluntary chapter 11 petition after

determining that the petition was filed as a litigation tactic and served no valid bankruptcy

purpose. GVS, LEXIS, 1513 at *21. Unlike the case at hand, GVS involved a voluntary chapter

11 petition filed by the debtor (and owner of the property subject to foreclosure), not an

involuntary chapter 7 petition filed by creditors, on the eve of the foreclosure sale—the terms of

which had been agreed to by GVS, the debtor, and its then lender and approved by order of the

state court. See id. at *20-21. Moreover, in rendering its decision, the GVS Court emphasized

the fact that the dispute at issue was no more than a two-party dispute. Id. Here, the Debtor

estimates that it has more than 85 creditors, only some of which are parties to the Foreclosure

Action. Further, the Involuntary Petition was not filed on the eve of foreclosure or a foreclosure

sale. Rather, the New York Court advised the parties that they should not expect the court to



7
    See, e.g., fn. 10, infra.

                                                       10
address pending dispositive motions, including a pre-discovery motion for summary judgment

filed by the Lenders, for at least a year after such motions were fully briefed and submitted to the

court, which has not yet occurred. 8 In stark contrast to GVS, the purpose of the Involuntary

Petition was not to delay the Foreclosure Action and sale of the Project. Rather, the purpose was

to protect and preserve the value of the unfinished Project and seek a trustee who would have the

power and authority to expeditiously sell the Project, free and clear of lien disputes, and

investigate, and potentially prosecute, claims arising out of the Project-related transactions for

the benefit of all 85+ creditors of the estate.

        23.      In Forever Green, the single petitioning creditor, Charles Dawson (“Dawson”),

was a former sales representative of the debtor, Forever Green, and the owner of ProGreen, a

competitor of Forever Green. In re Forever Green Athletic Fields, Inc., 804 F.3d 328, 330 (3d

Cir. 2015). Forever Green sued ProGreen for $5 million for the diversion of corporate assets (the

“Diversion Action”). Id. While that litigation progressed, Dawson filed a separate suit against

Forever Green for unpaid wages (the “Wages Action”), which ended with entry of a consent

judgment that totaled approximately $300,000. Id. at 330-331. While the Diversion Action was

still running its course, the parties agreed to arbitrate their claims. Id. at 331. However, in the

weeks after Dawson obtained the consent judgment in the Wages Action, he filed a motion to

terminate the arbitration proceeding in the Diversion Action. Id. As articulated by the Third

Circuit on appeal, “[l]ight on meritorious arguments, Dawson’s plan was to use the consent

judgment to garnish the arbitrator’s fees, thereby forcing the arbitrator to halt the arbitration.

Dawson… said [he] would keep the arbitration suspended until Forever Green paid on the

consent judgment. [He] also threatened to file an involuntary petition unless Forever Green


8
 No transcript of the February 25, 2021 court hearing appears in the online docket of the New York Court, and it
does not appear that any such transcript was made.

                                                        11
agreed to stop the proceedings. Keeping his word, Dawson filed an involuntary petition after

Forever Green tried to reinstate the arbitration.” Id. at 336. And in doing so, “[h]e put his own

interests above all others[,]” obstructed “Forever Green from pursing its largest asset [the claim

against his company, ProGreen], the potential proceeds of which Forever Green could have used

to pay its creditors[,]” and failed to engage “in the type of due diligence and sober decision

making-making process that should precede any involuntary filing.” Id. at 336-337. Further, in

the judgment of the bankruptcy court, Forever Green had no assets that could be liquidated.

Forever Green, 500 B.R. at 430. The facts and circumstances in Forever Green evidence a

quintessential bad faith filing. They are also polar opposite to the facts and circumstances

surrounding the filing of the Involuntary Petition, as discussed in more detail herein and in the

Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss. If anything, Forever Green

demonstrates why the Involuntary Petition was anything but a bad-faith filing.

         24.      The Lenders also argue that no valid bankruptcy purpose exists because the

Debtor “is a single purpose entity that has no assets other than its interest in the [Project]” and

the Debtor has no equity in the Project. Lenders’ Mot. to Dismiss at p. 12. Since “the Debtor

has no assets to marshal,” the Lenders contend that the Involuntary Petition has no valid

bankruptcy purpose. Id. However, although the Debtor’s equity cushion may be relevant to a

request for stay relief, the Lenders fail to cite any authority that considered the Debtor’s equity

cushion in determining the propriety of an involuntary petition. Moreover, the argument relies

on a number of contested or incorrect assumptions, including the value of the Project 9 and the




9
 The Lenders assert that the value of the Project is currently $89,900,000, well less than the Lenders’ alleged debt,
see Lenders Mot. to Dismiss at p. 12, but the Debtor contests this valuation, see Debtor’s Obj. to Lenders’ Mot. to
Dismiss at p. 5. If the Court enters the order for relief, valuation will be likely be a threshold issue in this matter,
which will require discovery, including expert discovery and reports.


                                                           12
Lenders’ claims related thereto, 10 the validity, amount and priority of the Lenders’ liens, 11 and

that the Debtor has no assets other than its interest in the Project. 12 It is entirely plausible that

the Project is worth more than the aggregated value of all valid liens against it. In any event, the

Petitioning Creditors agree with the Debtor that litigation of these issues should be stayed for the

sake of judicial economy and efficiency pending entry of the order for relief. See Debtor’s Obj.

to Lenders’ Mot. to Dismiss at p. 5.

         25.      Further, the Lenders allege that “[t]he bankruptcy estate does not have the

financial resources necessary to preserve the Property to conclusion of the chapter 7 proceeding.”

Lenders’ Mot. to Dismiss at p. 12. In support of this claim, the Lenders assert that the Debtor

has been unable to provide funds necessary to preserve the Project, so they have been making

protective advance payments. Id. According to the Lenders, those payments will aggregate to

more than $689,000 over the next six months. Id. It is not clear to the Petitioning Creditors

whether the Debtor has been “unable” to fund the protective advances or “unwilling” to do so. It

is often the case that a borrower stops making all payments related to the underlying debt and

collateral that is the subject of a foreclosure action, especially when the borrower not only

disputes the lenders’ claims, but makes affirmative liability claims against the lender. In


10
  The validity and value of the Lenders’ purported claim and/or liens are at issue. For example, the Debtor filed a
motion to dismiss the Foreclosure Action (not yet briefed by the parties or submitted to the New York Court for
determination), claiming, among other things, that the Lenders engaged in acts constituting lender liability. In
addition, on June 9, 2020, the Debtor served and filed a Summons With Notice on the Lenders, alleging, among other
things, claims based on fraudulent inducement, fraudulent misrepresentation, and breach of contract. Further, the
Petitioning Creditors submit that a chapter 7 trustee may be able to bring, among other claims, a Delaware ultra
vires claim to void the BFA obligations, which may have significant impact on the Lenders’ purported claim.
11
  As evidenced by the pleadings/claims in the Foreclosure Action, among other things, the validity, amount and
priority of the Lenders’ liens are also at issue. See also fn. 10, supra., fn. 12, infra.
12
  In addition to the Debtor’s interest in the Project, the Debtor may have claims against the Lenders (and other third
parties), see, e.g., fn. 10, supra, avoidance actions, an ultra vires claim with respect to the BFA, see, e.g., Petitioning
Creditors’ Obj. to Debtor’s Mot. to Dismiss at pp. 12-14, cash reserves in accordance with the BFA, deposits from
condo sales, and may have an interest in the ZLDA, among other things.


                                                            13
addition, it is not clear as to whether the Lenders would be willing to continue to make protective

advances to protect their purported collateral in a bankruptcy proceeding. 13 The Lenders’

Motion to Dismiss is silent on this point. In any event, the Lenders’ concern about the financial

wherewithal of the estate to protect the Project is belied by the fact that the Debtor has stated that

“[i]f the Involuntary Petition is not dismissed, then the Alleged Debtor would most likely convert

this case to a chapter 11 case….” Debtor’s Obj. to Lenders’ Mot. to Dismiss at p. 5. If this case

was to proceed under chapter 11, the Debtor would be required to have sufficient funding to

cover administrative expenses of the estate, including preservation of the Project.

        26.      The Lenders further contend that the Involuntary Petition is unnecessary because

a Receiver has been appointed in the in the Foreclosure Action “with the power and authority to

preserve and conserve the Mortgaged Property….” Lenders’ Mot. to Dismiss at p. 12. The

benefits of a chapter 7 proceeding over the Foreclosure Action are numerous, as outlined herein

and in the Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss. Of note, however,

is that the Receiver has limited funds to safeguard the Project, relying solely on the Lenders’

protective advances. Id. Moreover, unlike a chapter 7 trustee, the Receiver is not charged with

doing anything to maximize the Project’s value and does not have the power to investigate and

prosecute claims on behalf of the estate, including claims against the Lenders (whom selected the

Receiver), and actions that may be avoidable, voidable or unenforceable against the Debtor.

        27.      Finally, the Lenders submit that the Petitioning Creditors filed the Involuntary

Petition “as a litigation tactic to escape the Lenders’ Motion for Summary Judgment and relocate

to what they hope will be a friendlier forum.” Id. at pp. 13-14. The Petitioning Creditors did not

file the Involuntary Petition to seek a “friendlier forum” to further their interests at the expense


13
  Such protective advances would almost certainly constitute administrative expenses, subject to payment from the
proceeds of the sale of the Project.

                                                       14
of others. Rather, the Petitioning Creditors filed the Involuntary Petition because they believe

that this Court is the best forum for addressing all of the issues underlying the Debtor’s stalled

Project for the benefit of all of the Debtor’s stakeholders, not just those party to the Foreclosure

Action. It is of no consequence that the Involuntary Petition was filed just prior to the deadline

to respond to the pre-discovery motion for summary judgment filed by the Lenders in the

Foreclosure Action. As discussed herein, although pending since March 2020, the Foreclosure

Action seems to be no closer to its end than to its beginning. As evidenced by the Petitioning

Creditors’ Objection to the Debtor’s Motion to Dismiss, the Involuntary Petition was filed after

an extensive review of the transactions and circumstances surrounding the BFA and the potential

claims associated therewith that may be investigated and brought by a chapter 7 trustee, and a

thorough analysis of the other benefits of a chapter 7 proceeding vis-à-vis the Foreclosure

Action, including that the Project, which has sat unfinished for over two years, could be sold

expeditiously in bankruptcy, free and clear of the lien disputes that plague it, in a much more

efficient and timely manner.

       28.     For the reasons set forth herein and in the Petitioning Creditors’ Objection to the

Debtor’s Motion to Dismiss, the Petitioning Creditors believe, in good faith, that the Debtor, all

of its more than 85 creditors, and its estate, including the Project, would be best served by the

filing of a chapter 7 case in which a chapter 7 trustee could use the powers and authority granted

to it under the Bankruptcy Code to market and sell the Project, resolve inter-creditor disputes,

investigate historical discrepancies and wrongful preferential treatment involving the Debtor and

its affiliates, and maximize value for all interest holders.

       29.     Clearly, the Petitioning Creditors have filed the Involuntary Petition in good faith,

with an honest intention and without abuse of the provisions, purpose, or spirit of bankruptcy



                                                  15
law. Accordingly, the Lenders’ Motion to Dismiss should be denied and the order for relief

should be entered.

    III.         This Court should not abstain from entering an order for relief in this case.

           30.      Section 305(a)(1) of the Bankruptcy Code provides that: “[t]he court, after

notice and a hearing, may dismiss a case under this title, or may suspend all proceedings in a

case under this title, at any time if . . . the interests of creditors and the debtor would be better

served by such dismissal or suspension.” 11 U.S.C. § 305(a)(1). This Court recognizes that

abstention is a form of extraordinary relief and should only be used in extreme circumstances.

See In re Eht. US. 1, 2021, Bankr. LEXIS 1477, *39 (Bankr. D. Del. June 1, 2020) (“‘abstention

under section 305(a) is a power that should only be utilized under extraordinary circumstances,’”

citing Crown Vill Farm LLC v. Arl. L.L.C. (In re Crown Vill Farm LLC), 415 B.R. 86, 96

(Bankr. D. Del. 2009)). The movant bears the burden of proving that the interests of both the

debtor and the creditors would be better served by granting relief under section 305(a), which,

according to this Court, “is [a] substantial burden” and not merely a balancing test. Id.

           31.      In summary, the Lenders’ argue abstention is warranted because “the bankruptcy

court is not the most economical and efficient forum to resolve this dispute because neither the

Alleged Debtor nor the Petitioning Creditors need relief under the Bankruptcy Code[,]” and that

the pending Foreclosure Proceeding in the New York Court “will efficiently achieve an equitable

distribution of the Alleged Debtor’s single asset.” Lenders’ Mot. to Dismiss at p. 16. The Lenders

also aver that the same relief is available to the Petitioning Creditors in the Foreclosure Action and

that that action is preferable because of its advanced procedural posture. Id. at pp. 16-17.

           32.      The primary case cited by the Lenders in support of abstention is In re Newbury

Operating LLC, Bankr. Lexis 773, at *38-39 (Mar. 25, 2021). In Newbury, a commercial landlord



                                                    16
commenced a civil action against Newbury, its tenant and the operator of a parking garage, in the

New York County Supreme Court, to collect unpaid rents.               Newbury, LEXIS, 773 at *6.

Eventually, the landlord moved for the appointment of a receiver with authority to retain a parking

garage operator to operate the garage and collect fees generated therefrom. Id. Prior to the hearing

on the motion to appoint a receiver, and in the midst of a statewide moratorium on evictions due

the COVID-19 pandemic, the landlord commenced an involuntary petition against Newbury,

thereby staying its own, previously filed state court action. Id. at *6-7, 13. After dismissing the

involuntary petition for cause under section 707(a), the bankruptcy court turned to Newbury’s

abstention argument, holding that abstention was warranted under the circumstances because the

landlord could obtain substantially the same relief in the state court action, the bankruptcy court

was not “a collection agency,” and the state court was the most economical and efficient forum to

resolve the dispute at issue. Id. at *36-41. Unlike the case at hand, fundamental to the Newbury

Court’s decision was its finding that the dispute at issue was nothing more than a two-party dispute

and that the landlord (and sole petitioning creditor) could obtain substantially the same relief in

the state court action—an action it initiated. The same is not true here. The Debtor has over 85

creditors, many of whom are not parties to the Foreclosure Action. As set forth herein and in the

Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss, a chapter 7 bankruptcy

provides substantial benefits for all of the Debtor’s creditors, not just those party to the Foreclosure

Action, including the ability of a chapter 7 trustee to use the powers and authority granted to it

under the Bankruptcy Code to market and sell the Project in an efficient and timely manner, free

of liens, resolve inter-creditor disputes, investigate historical discrepancies and wrongful




                                                  17
preferential treatment involving the Debtor and its affiliates, and maximize value for all interest

holders. 14

           33.      Further, the Foreclosure Action is stalled in the New York Court and briefing of

pending dispositive motions has not been completed, nor has discovery been taken in the action.

The Receiver has limited funds to continue protecting the Project, which the Lenders estimate

will cost over $689,000 over the next six months alone. See Lenders’ Mot. to Dismiss at p. 12.

There is simply no judicial economy to be served by relying on the Foreclosure Action.

           34.      As a practical matter, abstention will only cause delay, which benefits nobody but

the Debtor’s shareholder, Sharif. Under these circumstances, both the Debtor, its assets, and all

creditors will be better served by the entry of an order for relief in this case and the appointment

of a chapter 7 trustee.

     IV.         The Lenders’ request for stay relief should be litigated only if an order for relief is
                 entered.

           35.      To the extent the Court declines to dismiss the Involuntary Petition and enters the

order for relief, the Lenders request that the Court grant them relief from the automatic stay so

that they may pursue the relief requested in the Foreclosure Action. Id. at p. 19. In support of

this request, the Lenders argue that stay relief is warranted due to the Petitioning Creditors’ bad-

faith filing of the Involuntary Petition and because the Debtor has no equity in the Project or the

financial wherewithal to provide adequate protection. Id. at pp. 20-21.

           36.      The Lenders’ bad-faith filing argument is without merit for all the reasons set

forth herein and in the Petitioning Creditors’ Objection to the Debtor’s Motion to Dismiss.




14
  Importantly, the Petitioning Creditors are not the sole beneficiaries of the estate recoveries through litigation
under the Bankruptcy Code, a reality that weighed in favor of dismissal of the involuntary petition filed by the
landlord in Newbury. See Newbury, LEXIS, 773 at *34.

                                                           18
           37.       With respect to the remaining arguments of the Lenders for stay relief (i.e., lack

of equity cushion and inability to provide adequate protection), the Petitioning Creditors agree

with the Debtor that judicial economy and efficiency is best served by staying litigation thereof

until after the order for relief is entered. See Debtor’s Obj. to Lenders’ Mot. to Dismiss at p. 5.

The arguments rely on a number of contested or incorrect assumptions, including the value of the

Project and the Lenders’ claims related thereto, the validity, amount and priority of the Lenders’

liens, and that the Debtor has no assets other than its interest in the Project, 15 much of which will

require discovery, including expert discovery and reports, and an evidentiary hearing.

           38.       It is entirely plausible that the Project is worth more than the aggregated value of

all valid liens against it. In addition, the Lenders’ concern about the financial wherewithal of the

estate to provide adequate protection is not only based on contested assumptions (i.e., regarding

the validity and amount of the Lenders’ liens and value of the Project), but is belied by the fact

that “[i]f the Involuntary Petition is not dismissed, then the Alleged Debtor would most likely

convert this case to a chapter 11 case….” Debtor’s Obj. to Lenders’ Mot. to Dismiss at p. 5. As

a practical matter, if this case was to proceed under chapter 11, the Debtor would presumably

have or obtain sufficient finding to provide adequate protection, as necessary.

           39.       Litigation of the issues underlying the Lenders’ lift stay request will be

completely unnecessary to the extent this Court dismisses the Involuntary Petition and the lift

stay request is mooted. To avoid the potential substantial waste of resources, judicial economy




15
     See fns. 9-12, supra.


                                                      19
and efficiency necessitate that the Lenders’ lift stay request be stayed pending entry of the order

for relief. 16

         40.      The Petitioning Creditors respectfully submit that the October 1, 2021 hearing

should act as a status conference on the stay relief motion, consistent with Local Rule 4001-

1(c)(iii) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware, and that an appropriate schedule be entered to

address the Lenders’ lift stay request.

         WHEREFORE, based on the foregoing, the Petitioning Creditors respectfully request this

Court (i) enter an order denying the relief requested in the Lenders’ Motion to Dismiss, (ii) enter

an order for relief with respect to the Involuntary Petition in this case, (iii) enter a scheduling

order to address the Lenders’ request for stay relief, and (iv) grant such other and further relief as

is just and proper.

Dated: September 9, 2021
       Wilmington, DE

                                                                 VENABLE LLP

                                                                 /s/ Daniel A. O’Brien
                                                                 Daniel A. O’Brien (No. 4897)
                                                                 1201 North Market Street, Suite 1400
                                                                 Wilmington, DE 19801
                                                                 Tel: 302.298.3535
                                                                 Fax: 302.298.3550
                                                                 daobrien@venable.com

                                                                           and


16
   In addition, as set forth in detail on pages 9-10 of the Motion to Stay, the Lenders’ alternative lift stay request is
for all practical purposes a challenge to the Involuntary Petition. Indeed, the purported bad faith of the Petitioning
Creditors, which supports Lenders’ dismissal request, is one of the bases for which the Lenders seek stay relief.
Further, the Project is the Debtor’s primary asset. Under the circumstances, if the Court were to entertain the
Lenders’ request and grant stay relief before entry of the order for relief, the bankruptcy case would, for all intents
and purposes, end during the gap period. As such, the request is, at a minimum, a collateral attack on the
Involuntary Petition and, since only the Debtor can contest the Involuntary Petition, as discussed in section I, supra,
litigation and adjudication of the lift stay request should be stayed pending entry of an order for relief.

                                                           20
     Jeffrey S. Sabin, Esq.
     Gary L. Rubin, Esq.
     James E. Frankel, Esq.
     Carol Weiner Levy, Esq.
     1270 Avenue of the Americas, 24th Floor
     New York, New York 10020
     Tel: (212) 307-5500
     Fax: (212) 307-5598
     jssabin@venable.com
     glrubin@venable.com
     jefrankel@venable.com
     cweinerlevy@venable.com

     Attorneys for the Petitioning Creditors




21
